Citation Nr: 0022290	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-07 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
March 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on August 
12, 1999.  A transcript of that hearing has been associated 
with the record on appeal.


FINDING OF FACT

The appellant has presented no medical evidence of a nexus 
between a current chronic disability manifested by chest 
pain, and any disease or injury in his active military 
service.


CONCLUSION OF LAW

The claim of service connection for chest pain is not well 
grounded, and there is no further statutory duty to assist 
the appellant in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records show a normal 
induction examination.  In September 1943 he was treated for 
pain in his chest.  No diagnosis was given.  On November 11, 
1943, he complained of weakness, dizziness, and a feeling of 
fullness in the chest intermittent since hospitalization in 
July 1943.  Anorexia was diagnosed.  On November 24, 1943, he 
complained of pain in his chest.  The diagnosis was chest 
cold.  He was treated again for chest pain on November 30, 
1943.  On December 1, 1943, the appellant complained of pain 
around his heart and stomach, chest pain, and fainting 
spells.  He reported that the chest pain had been 
intermittent for ten months but had persisted for the 
previous several days.  It was described as sharp and 
shooting pain in his mid-sternum, aggravated by deep 
breathing.  The next day, the appellant added that the retro-
sternal chest pain began whenever he ran or became hot.  It 
also bothered him at night.  Eating pork chops brought on 
retro-sternal fullness and pain.  No diagnosis was made.  He 
complained again of chest pain on December 24, 1943.  The 
March 1946 separation examination was negative for any 
pertinent abnormalities.  Reference was made to previous 
stomach trouble in 1943 with no complaints at the time of the 
separation examination.

In a March 1951 statement, Dr. Ira Seale wrote that he had 
treated the appellant for pain in the left groin, diagnosed 
tentatively as a small kidney stone, in December 1949 and for 
a corn on his left toe in March 1950.  Herbert Phillips, 
Ph.D., M.D., reported in March 1951 that he had no record of 
treating the appellant at any time.

Also in a March 1951 statement, the appellant's father stated 
that the appellant was extremely nervous shortly after his 
return home from service; that he went to doctors often; that 
he complained of various symptoms, including headache, leg 
pain, and stomach ache; and that there was a great difference 
in him after his return from service.  In June 1981 a friend 
of the appellant's stated that the appellant had been 
disabled for 30 years and that his physical ailments included 
sinus, stomach, nervous, and seizure disorders and varicose 
veins.

A September 1981 statement from Claudia Jackson, M.D., 
indicates that she had treated the appellant since 1956 for 
conditions including acute duodenal ulcer, seizures, frequent 
bronchial asthma, and arthritis and bursitis of the shoulder.  
Also in September 1981, Roy Smith, M.D., indicated that he 
had treated the appellant for conditions including arthritis 
and painful joints, labile hypertension, left ventricle 
hypertrophy, idiopathic epilepsy, chronic prostatitis, and a 
duodenal ulcer.

On June 17, 1998, the appellant was treated as a VA 
outpatient for complaints of a sharp pressure in the mid-
chest area that occurred at night.  He reported that it was 
not related to exertion and that he did not have problems 
with indigestion.  He stated that it was exactly like chest 
pain that he had experienced "years ago" for which he took 
nitroglycerin.  An electrocardiogram was within normal 
limits.  Nitroglycerin was prescribed.  On June 25, 1998, the 
appellant reported two episodes of anterior chest pain within 
the previous week.  He reported that he had had episodes of 
chest pain for years.

July 1998 holter monitor, echocardiogram, and EKG reports 
showed normal findings.  In September 1998 the appellant was 
treated as a VA outpatient for complaints of chest pain of 
three days duration, which had been intermittent since 1943.  
The examiner diagnosed costochondritis.  Costochondritis is 
inflammation of costal cartilage characterized by tenderness 
and pain of the anterior chest wall.  Stedman's Medical 
Dictionary 402 (26th ed. 1995).  By the end of the month, the 
appellant's symptoms had resolved.

At the August 1999 hearing, the appellant testified that 
shortly before he was discharged from service he had severe 
problems with ulcers of the stomach and with his nerves.  
Those problems never resolved.  He reported having had chest 
pains during service.  The chest pains occurred approximately 
bimonthly or semi-monthly and were triggered by running or 
dropping to the ground in a prone position.  He sought 
treatment but was only provided medication and returned to 
duty.  At the time of discharge from service, the appellant 
had chest pain, seizures, and ulcers.  His chest pain had 
continued since service.  The chest pain irritated him and 
caused him to become short of breath.  According to the 
appellant, the chest pain had become constant, relieved 
briefly by pain medication.  He reported that he sought 
treatment after service but that he was unable to recall what 
the physicians had diagnosed.  He stated he had been treated 
by three physicians, including Dr. Phillips, but that medical 
records were not available from any of them.


II.  Legal Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The second 
and third Caluza elements can also be satisfied under 38 
C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

"[S]ymptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology."  Savage, 10 Vet. App. at 
496.  Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. At 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one to which a lay person's observation is competent.  Id. At 
497.

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 75-76 (1995) 
(citations omitted).  

With regard to the element of a claim for service connection 
requiring the existence of a current disability, the Board 
notes that a veteran's statements as to subjective 
symptomatology alone, without medical evidence of an 
underlying impairment capable of causing the symptom alleged, 
generally cannot constitute plausible evidence of the 
existence of a current disability for VA service connection 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(holding that "[P]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted") (1999).  For example, where 
medical science has been unable to determine with certainty 
an underlying cause of certain symptoms, even when alleged in 
common by numerous veterans who constitute a specific 
population of veterans rather than just by one veteran, 
special legislation has been required to enable VA to assist 
that population of veterans.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.317 (1999); see Hayes v. Brown, 9 
Vet. App. 67, 72 (1996) (holding that, although a lay person 
can certainly provide an account of symptoms he experiences, 
a lay person is not competent to provide a medical 
diagnosis).

The appellant has testified that he has chest pain, which 
began during service and has continued since then.  The 
service medical reports show that the veteran complained of 
chest pain on several occasions.  He related it to various 
things, including running and eating pork chops.  His last 
complaint of chest pain of record during service was in 1943.  
The separation examination in 1946 was negative for any 
abnormality.  No pathology was noted during service to which 
his complaints of chest pain were attributed.  Thus, the 
service medical records themselves do not show a chronic 
disability during service manifested by chest pain.  Where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned, continuity of symptomatology is 
required.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  The Board notes that in claiming service 
connection for chest pain, the appellant is claiming service 
connection for symptoms rather than for an underlying 
disability from which the symptoms derive.  For the purpose 
of determining whether the claim is well-grounded, this 
evidence is presumed credible because the appellant is 
competent to testify to symptoms of pain.  Therefore, the 
evidence shows that chest pain was noted during service and 
that chest pain has continued during the post-service period 
to the present.  Notwithstanding this evidence, medical 
expertise is required to relate a current disability to the 
appellant's post-service symptoms.  No medical evidence has 
been presented or secured to render plausible a claim that 
the appellant currently has a disability that is manifested 
by chest pain or that a current complaint of chest pain, if 
any, is a disability in itself that is the result of a 
disease or injury incurred in active service.

Although costochondritis, characterized by pain of the chest 
wall, was diagnosed in September 1998, the Boards notes that 
the costochondritis appears to have resolved by the end of 
that month and the evidence does not establish that it is 
currently shown.  See Rabideau, 2 Vet. App. 141.  Even 
assuming that costochondritis is a current disability, 
competent medical evidence establishing a nexus, or link, 
between costochondritis diagnosed after service and the 
complaints noted during service is required to support a 
well-grounded claim for service connection.  Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Clyburn v. West, 12 Vet. App. 296 
(1999).  There is no competent medical evidence linking the 
appellant's costochondritis to any disease or injury in 
service.

Considering the foregoing facts, the Board finds that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for chest pain, to include 
costochondritis, well grounded.  Caluza, 7 Vet. App. 498.  
The appellant's contentions and statements on appeal have 
been considered carefully; however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a current disability or a 
relationship between costochondritis or any other alleged 
disability and his service.  Espiritu, 2 Vet. App. 492.  The 
Board understands that the appellant believes that his chest 
pain is causally related to service; however, he lacks the 
medical expertise to enter an opinion regarding a causal 
relationship between costochondritis or any other alleged 
disability and any claimed in-service onset.  Id. at 494-95.  
His assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  On the basis of the above findings, the 
Board can identify no basis in the record that would make the 
appellant's claim plausible or possible.  38 U.S.C.A. § 
5107(a) (West 1991); see Grottveit, 5 Vet. App. at 92; 
Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 81.  
Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  Morton v. West, 12 Vet. App. 477 (1999).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood, 1 Vet. App. 190 (1991) (VA's "duty" is just what it 
states, a duty to assist, not a duty to prove a claim).  
Nothing in the record suggests the existence of evidence that 
might render plausible the claim that is not currently well 
grounded.  Accordingly, the Board must deny the appellant's 
claim for service connection for chest pain, including 
costochondritis, as not well grounded.


ORDER

Entitlement to service connection for chest pain, to include 
costochondritis, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


- 8 -




- 8 -


